Citation Nr: 0805986	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-16 285	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected residuals of a cold injury, 
right foot.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected residuals of a cold injury, 
left foot.

3.  Entitlement to service connection for arthritis of both 
knees, to include as secondary to service-connected residuals 
of a cold injury.

4.  Entitlement to service connection for arthritis of both 
ankles, to include as secondary to service-connected 
residuals of a cold injury.

5.  Entitlement to service connection for arthritis of the 
lower back, to include as secondary to service-connected 
residuals of a cold injury.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1976, from September 1977 to June 1979, and from May 
1990 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and May 2004 rating 
decisions of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This matter was previously remanded by the Board in May 2007 
to provide the veteran's requested opportunity to attend a 
Travel Board hearing.  The veteran participated in a Travel 
Board hearing in September 2007 with the undersigned Veterans 
Law Judge.  A transcript of that proceeding has been 
associated with the veteran's claims file.  At the time of 
the hearing the veteran presented additional evidence that 
has been added to his claims file.  In testimony and by 
signature of his representative on a written document in the 
claims file the veteran waived RO consideration of the 
additional evidence.

The issues of entitlement to initial disability ratings 
greater than 10 percent for service-connected residuals of 
cold injuries, right and left feet, and entitlement to 
service connection for arthritis of the lower back, to 
include as secondary to service-connected residuals of a cold 
injury, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
informed if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have any medically noted disability 
in either of his knees, and x-rays show his knees to be 
within normal limits.

2.  The veteran does not have any medically noted disability 
in either of his ankles, and x-rays show his ankles to be 
within normal limits.


CONCLUSIONS OF LAW

1.  Service connection on a direct or secondary basis is not 
established in the absence of medical evidence showing that 
the veteran has a disability of his knees.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).  

2.  Service connection on a direct or secondary basis is not 
established in the absence of medical evidence showing that 
the veteran has a disability of his ankles.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. With respect to the veteran's claims decided herein, 
VA has met all statutory and regulatory notice and duty to 
assist provisions or can rebut any identified presumption of 
prejudicial error.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F.3d 881 (2007) (providing for rebuttal of 
presumption of prejudice arising from incomplete VCAA 
notice).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) VA must specifically request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  When a claim is for service connection, VA must also 
provide notice that a disability rating and an effective date 
for an award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice should be provided to a claimant 
before an initial unfavorable agency of original jurisdiction 
decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

Specific to requests to reopen previously denied claims for 
service connection, VA must notify the claimant of the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection, and provide 
information concerning why the claim was previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran filed the claims in this case on two different 
dates in 2002.  In November 2002 and March 2003 VA sent VCAA 
notice letters to the veteran that fulfilled the above-noted 
requirements with one exception.  That is, the letter 
concerning reopening the veteran's claim did not explain why 
the claim for service connection for a cold injury to his 
feet had been previously denied.  See Kent, supra.  Although 
this error is presumed to be prejudicial to the veteran, the 
Board finds that the presumption is rebutted by the fact that 
the veteran's claim was reopened.  See Sanders, supra.  
Notice concerning what evidence would be needed to reopen the 
claim is thereby a moot requirement.  Id.

A March 2006 VCAA notice letter sent to the veteran provided 
the information required as determined by the Court in its 
2006 Dingess decision.  See Dingess, supra.  The Board 
concludes that this notice was timely and adequate because 
the veteran's claims for service connection were 
readjudicated in a supplemental statement of the case (SSOC) 
in January 2007.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
signified in a statement of the case or SSOC, is sufficient 
to cure a possible timing defect).

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had VA medical examinations in April 2003 and in 
September 2005.  Further, medical records in the file reflect 
his ongoing treatment at VA medical facilities.  The 
veteran's VA medical treatment records have been obtained to 
the extent available, and no private medical records have 
been identified.  With respect to the veteran's claims 
decided herein there is no indication in the record that any 
additional evidence relevant to the claims is available but 
is not part of the claims file.  Id.  The current record 
medical evidence is adequate for purposes of the Board's 
decision of the appeals of the RO decisions of those claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

The Merits of the Claims

Secondary Service Connection for Arthritis in Both Knees and 
Both Ankles 

The veteran asserts that the residuals of a cold injury to 
his feet have worsened to the point that his knee and ankle 
joints are affected.  The record medical evidence indicates 
the veteran's ongoing complaints of pain in his joints.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may be granted 
for a disability first diagnosed after service when all of 
the evidence, including that pertinent to service, shows that 
the disability was incurred in service.  See 38 C.F.R. § 
3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007).  Establishing service connection on a 
secondary basis requires medical evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995)(competent 
medical evidence is generally required to show current 
disability or nexus to service).

When a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

None of the medical evidence in the veteran's claims file 
shows final diagnoses of  problems in the veteran knees or 
ankles.  The report from the April 2003 VA examination of the 
veteran noted that x-rays of the veteran's knees and ankles 
were within normal limits.  The examiner observed that the 
veteran had been seen at the rheumatology department in the 
same VA medical facility and was told he might have the 
beginning of osteoarthritis.  The examiner concluded that 
early osteoarthritis was more likely than not unrelated to 
the cold injury to the veteran's feet.  September 2005 VA x-
rays of the veteran's ankles noted normal findings with no 
change since the April 2003 x-rays.

At the September 2007 Travel Board hearing the veteran 
testified that no VA doctor had told him that his arthritis 
in his knees and ankles was related to his residuals of a 
cold injury.  The veteran's representative requested a 60-day 
extension of time for the veteran to obtain an independent 
medical opinion.  The veteran was advised that the time would 
be permitted and he could request more time if he needed it.  
No additional evidence and no request for additional time 
have been received.

In the absence of medical evidence that shows a currently 
diagnosed disability involving the veteran's ankles or knees, 
a claim for service connection for those joints, on a direct 
or secondary basis or otherwise, cannot be further 
considered.  See 38 C.F.R. § 3.310(a) (2007); Allen and 
Caluza, both supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (service connection may not be granted 
unless a current disability exists); Layno v. Brown, 6 Vet. 
App. 465 (1994) (veteran is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder absent medical knowledge or 
training).

After a thorough review of all the evidence of record and for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the Board's conclusion that the 
veteran's claims for service connection for his knees and 
ankles are not supported by the necessary medical evidence.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an award of service connection for 
arthritis of the veteran's ankles and knees, to include as 
secondary to service-connected residuals of a cold injury to 
both feet, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  See Gilbert, 
supra.




ORDER

Entitlement to service connection for arthritis in both 
knees, to include as secondary to service-connected residuals 
of a cold injury, is denied.

Entitlement to service connection for arthritis in both 
ankles, to include as secondary to service-connected 
residuals of a cold injury, is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to further adjudication of the veteran's 
claims concerning the disability ratings for his service-
connected residuals of cold injury to the feet, and his claim 
for service connection for arthritis of the lower back, to 
include as secondary to service-connected residuals of a cold 
injury.

The veteran had a VA cold injury protocol examination of his 
feet in September 2005.  The report from the examination 
notes ongoing pain and the presence of a fungal infestation 
in the third and fourth toenails of the veteran's right foot, 
along with the veteran's subjective complaints of numbness, 
tingling, and a loss of sensation in both feet.  The examiner 
stated that sensory changes could not be tested objectively.  
VA podiatry records from 2002, however, include notations 
that sensation in the veteran's feet was then intact 
according to objective measures.

Since the presence of pain, numbness, or cold sensitivity and 
two other symptoms listed under Diagnostic Code 7122, which 
include nail abnormalities and impaired sensation, would 
permit assignment of a 30 percent disability rating, a 
medical determination is needed to clarify whether impaired 
sensation in the veteran's feet is present or not.

Regarding the veteran's back condition, at the September 2007 
Travel Board hearing the veteran submitted a March 2005 
letter from a VA medical provider who opined that the 
veteran's foot condition may exacerbate the pain in the 
veteran's lower back.  Further medical explanation is needed 
as to whether the veteran's service-connected residuals of a 
cold injury to his feet is causally related to his back 
condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
medical records and any private medical 
records concerning treatment for his back 
and feet covering the period from 
September 18, 2005, to the present.

2.  After the above records are added to 
the veteran's claims file, contact the 
veteran to schedule a VA medical 
examination to determine the severity of 
the service-connected residuals of cold 
injury of the right foot and left foot and 
whether there is any causal connection 
between the service-connected residuals of 
cold injury of the right foot and left 
foot and arthritis of the lower back.  The 
claims file is to be made available to the 
examiner for review of pertinent documents 
therein.  The examination report should 
note that the claims file was reviewed.  
The examiner should specifically address 
the medical evidence in the claims file 
relevant to the veteran's back and the 
residuals of a cold injury to the 
veteran's feet.  

The examiner should report all 
manifestations of the service-connected 
residuals of cold injury to the left foot 
and right foot, to specifically include 
testing appropriate to determine the 
extent to which, if any, the veteran has 
locally impaired sensation in each foot.  
The examiner should explain the results of 
any testing in light of the veteran's 
diagnosed residuals of a cold injury to 
each foot.

Further, the examiner should state an 
opinion as to the probability of any 
causal relationship between the veteran's 
residuals of cold injury to his feet and 
his low back arthritis, to include whether 
low back arthritis is proximately due to, 
the result of, or increased in severity 
beyond the natural progression due to the 
service-connected residuals of cold injury 
to the feet.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not likely" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Next, the AMC/RO should review the 
veteran's claims file to ensure that all 
of the foregoing requested development has 
been completed.  In particular, the AMC/RO 
should review the requested examination 
report and medical opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand.  If either is not, the AMC/RO 
should implement corrective procedures.  
Any compliance failure could result in 
further remands.  See Stegall v. West, 11 
Vet. App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders.)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claim of entitlement to 
service connection for arthritis of the 
lower back on a direct and secondary basis 
and entitlement to initial ratings in 
excess of 10 percent for residuals of cold 
injuries to the feet.  If any claim 
remains denied, an appropriate 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should have an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


